Citation Nr: 1802129	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an increased evaluation for human immunodeficiency virus (HIV) positive, and acquired immunodeficiency syndrome (AIDS), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for low back strain, to include as secondary to service-connected HIV/AIDS.

3.  Entitlement to service connection for left knee strain, to include as secondary to service-connected HIV/AIDS.

4.  Entitlement to service connection for right knee strain, to include as secondary to service-connected HIV/AIDS.

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected HIV/AIDS.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include induced mood disorder (claimed as depression and anxiety), as secondary to HIV/AIDS, and posttraumatic stress disorder (PTSD) with substance and alcohol abuse.

7.  Entitlement a to total disability rating based on individual unemployablility, due a to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1985 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the St. Petersburg, Florida (RO).

A hearing was previously scheduled for this matter, but the request was withdrawn by the Veteran in February 2017. 

The Veteran's claims were initially characterized by the AOJ as: entitlement to service connection for low back strain, entitlement to service connection for right knee strain, entitlement to service connection for left knee strain, entitlement to service connection for left shoulder disability, and entitlement to service connection for mood disorder (depression and anxiety).  However, medical evidence suggests that several of the presently claimed disabilities may be secondary conditions to the Veteran's service-connected HIV/AIDS.  The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the symptoms associated with his disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  A claim for service connection includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As such, the service connection claims have been recharacterized to include the theory of secondary service connection. 

The issues of entitlement to service connection for low back, bilateral knee, and left shoulder disabilities are being remanded to the AOJ and are addressed in the REMAND portion of the decision below to the AOJ.

The claim for TDIU, which has been raised by the record is also referred to the RO.


FINDING OF FACT

The most probative evidence of record is that the Veteran's acquired psychiatric disorder was caused by his service-connected HIV/AIDS. 


CONCLUSION OF LAW

The criteria for entitlement to secondary service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 5107 (West 2012);
38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection-Mental Disorder

The Veteran initially submitted a claim for compensation for service connection for a mental condition in August 2011.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.§ 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.
38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2017).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the instant case, the Veteran was diagnosed with a mental disability in 2011,w ell after service.  Although, the Veteran displayed mental issues while in service, following his HIV diagnosis he went for prolonged periods without mental health treatment until 2010, when he was treated for substance abuse and depression.  The medical evidence indicates that his depression, later treated was not diagnosed as a chronic condition.  Moreover, the Veteran was utilizing substances at that time.  The VA examiner in September 2011, indicated that the Veteran's depressive symptoms appeared in the context of his alcohol and cocaine abuse, and that when he became substance free, his depressive symptoms remitted.  See Compensation and Pension (C&P) Examination, September 2011.  The medical evidence shows that the Veteran managed his condition prior to 2010.  In a VA examination for HIV related illness from February 1998, the examiner indicated "[the patient has been keeping himself relatively healthy with exercise and diet."  See C&P examination, February 1998.  There is no indication of depression.  The Veteran was also afforded a VA examination in November 1994, no diagnosis of psychosis was made at that time.  Thus, there is not sufficient evidence that he suffered a chronic depressive condition, prior to his 2010 diagnosis.  As such, the Veteran is not entitled to presumptive service connection.

The failure to establish a presumptive basis of service connection, with regard to the Veteran's disability, does not preclude the Veteran from establishing service connection on another basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 U.S.C. § 1113(b).  Service connection may also be granted where a disability is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R.§ 3.310.

Direct Service Connection


As noted, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The Veteran has been diagnosed with an acquired psychiatric disorder; as such he has a current disability, and he has satisfied the first element of service connection.  With respect to an in-service occurrence, as noted above, the Veteran did have a mental issue, while in-service, as such he has suffered an in-service occurrence.  With respect to a nexus, the VA examiner in 2011, as noted previously indicated that there was a large gap in time between the Veteran's service and his treatment for depression in 2010.  It was noted, that the Veteran's alcohol and substance abuse may have been a contributory factor to his in-service depression.  As such a nexus has not been shown..  The medical evidence shows that the Veteran's mental illness is a result of his HIV illness, for which he is service connected, as is discussed below.  

Secondary Service Connection

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509 (1998).

Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Current Disability

The Veteran was diagnosed with a mental disability in a VA examination dated September 2011.  In that examination, he was found to have Substance Abuse Induced Mood Disorder (depression and anxiety).  Secondly, clinical progress notes from the VA medical center (VAMC) in Tampa, Florida, show that the Veteran was treated for a mental condition in April 2012.  He was diagnosed with depression.  See clinical progress notes, VAMC Tampa, Florida printed December 2013.  The Veteran was also diagnosed with PTSD and depression by Parker and Associates psychological and neurological services in March 2017.  As such, the Veteran has a current mental disability.

Service Connected Disability

The Veteran presented to a VA DBQ Mental Disorders examination in 2011.  The examiner diagnosed him with, inter alia, substance induced mood disorder (depression and anxiety).  The examiner concluded that the Veteran's diagnosed depression was less likely as not caused by the Veteran's mental problems shown during active duty.  See VA examination, September 2011.

The Veteran secured an opinion from a private physician from Parker of Indianapolis, Inc., in March 2017.  In that opinion, the Veteran was diagnosed with recurrent moderate to severe depression along with Post Traumatic Stress Disorder (PTSD).  The psychologist, Dr. Parker examined the claims file in its entirety, over 1700 pages, and conducted a phone interview with the Veteran.  The examiner's opinion is well-reasoned and entitled to high probative value.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Dr. Parker concluded that as a result of his HIV diagnosis in 1992, the Veteran became depressed and began self-medicating, which led to a substance abuse problem.  He noted that the Veteran's onset of depression began months after he tested positive for HIV.  He stated "it is my professional opinion that he has experienced major clinical depression and Post Stress disorder connected to his military service."  The examiner in his opinion referenced a study which stated that "those with HIV are more than"300% more likely to experience depression than the general population."  He opined that [the Veteran] is substantially more likely than not to have developed major clinical depression as a result of having HIV.  See Parker and Associates of Indianapolis, Inc., March 2017.  Based on this reasoning, the examiner determined that the Veteran's acquired psychiatric disorder is a result of his service-connected HIV.

Upon review of both medical examinations, the Board finds that the weight of the evidence is in relative equipoise as to whether or not the Veteran's psychiatric condition is a result of his service-connected HIV AIDS.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds that secondary service connection is warranted.  38 C.F.R. § 3.304(f) (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder as secondary to HIV/AIDS is granted.

REMAND


Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. §5103A; 38 C.F.R. §3.159.

Increased Rating-HIV/AIDS

The Veteran has applied for an increase with respect to his service-connected HIV/AIDS condition.  However, the present severity of his condition is unknown. 

The Veteran was last afforded a VA examination in September 8, 2011 relative to his HIV/AIDS.  However, the nature of his condition is changeable as evidenced by the medical records and the increasing severity of the Veteran's disabilities.  Given the above, a new VA examination is necessary.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In this case, the Veteran should be scheduled for a current VA examination in order to assess the present severity of his HIV/AIDS condition.

Bilateral Knee/ Left Shoulder

The psychologist, who examined the Veteran in March 2017, indicated that the Veteran's physical as well as mental symptoms were secondary to his HIV condition.  The psychologist, (in discussing the Veteran's PTSD and depression), stated, "[t]hese symptoms, coupled with the physical symptoms which are secondary to this HIV/AIDS condition, have frequently overwhelmed him to the degree he is not able to continue his part time work."  (See Parker and Associates of Indianapolis, Inc., March 2017).  The Veteran has indicated numerous physical disabilities; however, it is unclear which symptoms are related to his service-connected HIV/AIDS condition.  A determination should be made as to whether or not his left knee, right knee, and left shoulder conditions are related to his HIV/AIDS status as indicated below.  See Allen v. Brown, 7 Vet. App 439 (1995) (en banc); 38 C.F.R. § 3.310.

With respect to his bilateral knee conditions, the Veteran was treated for left knee pain in October 1998.  He told the VA examiner in 2011 that he suffered an injury to this knee while jumping off a box while in service.  He was diagnosed with patellaofemoral pain syndrome.  In September 1992, he was treated for a right knee condition.  The diagnosis was retropatella pain syndrome.  With regard to his bilateral knee condition, the VA examiner determined, that it was less likely than not that the Veteran's current condition "is the same or a result of his k[n]ee condition shown in active duty."  In his rationale, the examiner stated that according to the Veteran's STRs, the Veteran was treated only once while in-service for his left knee injury.  (See C&P examination, September 2011, page 31).  He further opined that neither of the Veteran's present knee disabilities were related to the in-service injury.  However, in light of the Veteran's psychologist's opinion that the Veteran suffered physical symptoms as a result of his HIV/AIDS condition, a determination should be made as to whether or not his bilateral knee condition was caused or aggravated by his HIV/AIDS condition.

With respect to his left shoulder, the Veteran was treated for left shoulder pain in 2013.  The Veteran was found to have degenerative joint disease (DJD) and tear related injury with respect to this shoulder.  See Clinical progress notes psychology examination Tampa VAMC, June, 2013.  No etiology was determined with regard to the Veteran's left shoulder injury.  Therefore, a determination should be made as to whether or not his left shoulder injury is related to service and/or whether or not it is related to his HIV/AIDS status.  


Low Back

A VA examination dated September 2011, indicated that the Veteran had a back condition including spina bifida occulta in the L5 region of his back.  See C&P examination, September 2011, page 13.  Spina bifida is a congenital malformation of the developing spinal column.  The Veteran indicated that he suffered back pain while in service.  His STRs show that he was treated for pain in his lower back in 1994.  The Veteran stated that he was a cook and did a lot of bending, which caused his back condition, however, his condition may have pre-existed service.  The examiner determined that it was less likely than not that the Veteran's present low back condition was the same back condition as was shown in active duty.  The examiner's opinion is inadequate as it does not consider whether the Veteran's spina bifida condition existed prior to service.  Once VA undertakes the effort to provide an examination, it must provide an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

TDIU

The issue of entitlement to a TDIU has been raised by the record, in this case, by Virtue of the Veteran's psychiatric condition.  As the case is being remanded for new VA examinations, the findings contained therein will be relevant as to the functional impact the Veteran's disabilities have on his ability to perform the mental and physical acts required of sedentary and physical work.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact'  upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all unassociated VA medical records since June 2013.  All reasonable attempts should be made to obtain such records, as provided in  38 U.S.C. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, the previous examiner should prepare an addendum opinion.  If that examiner is not available, an opinion should be provided by another appropriate medical professional.  The claims file must be made available and reviewed by the reviewer, to include a copy of this remand.  A note that it was reviewed should be included in the opinion. 

With regard to the Veteran's HIV/AIDS condition, the Veteran's present condition must be determined thus:

The examiner should perform any tests or studies deemed necessary for an accurate assessment, including CD4+, CD8+, and T-cell percentages.  The examiner should indicate whether the Veteran's HIV disease is manifested by: 

(a) AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems. 

(b) HIV/AIDS-related illness with debility and progressive weight loss, without remission, or few or brief remissions.

(c) refractory constitutional symptoms, diarrhea, and pathological weight loss following the development of AIDS-related opportunistic infection or neoplasm.

(d) recurrent constitutional symptoms, intermittent diarrhea, with the veteran on approved medication(s).

(e) T4 cell count less than 200, or less than 500 on approved medication with evidence of depression or memory loss or employment limitations.

      (f) Hairy Cell Leukoplakia.

   (g) Oral Candidiasis. 

The examiner should give detailed clinical and laboratory findings of the symptomatology attributable to the Veteran's service-connected HIV/AIDS.  The examiner should explain the rationale for all opinions given.

The examiner should also consider the Veteran's record of substance abuse, specifically cocaine and alcohol abuse, and whether or not the abuse is related to his HIV condition, in particular, whether or not the drug and alcohol abuse condition is:

(a) related to or caused by a service- connected disability, in particular HIV/AIDS, or

(c) was aggravated by the Veteran's service- connected disabilities, in particular HIV/AIDS. 

With regard to the Veterans Bilateral Knee, and Left Shoulder disabilities:

The examiner must provide an opinion as to whether it is as least as likely as not (a 50 percent or greater probability) the Veteran's left knee, right knee, and/or left shoulder conditions:

		(a) had their onset in service or are related to
   service, or 

(b) are related to or caused by a service- connected disability, in particular HIV/AIDS, or

(c) were aggravated by the Veteran's service- connected disabilities, in particular HIV/AIDS. 

With regard to the Veteran's Low Back Condition

As was noted, a VA examination dated September 2011, indicated that the Veteran had a back condition including spina bifida occulta in the L5 region of his back.  As such the examiner should clarify:

(a) With respect to the diagnosis of spina bifida occulta of the low back, the examiner is asked to explain whether such condition is a disease, a defect, or the result of an injury.  In determining whether a condition is a defect as opposed to a disease or an injury, the examiner should expressly consider the following definition:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.

If it is determined to be a defect:

(b) Whether it is at least as likely as not (50 percent or better probability) that the Veteran developed superimposed low back pathology as a result of his active service. 
 
(c) Whether any currently diagnosed low back disability clearly and unmistakably pre-existed the Veteran's active service.  If so, was any pre-existing low back disability clearly and unmistakably not aggravated by active service. 

(d) With regard to any diagnosed low back disability not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service.
 
Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  After the above development has been completed,  adjudicate the issue of entitlement to TDIU.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


